Citation Nr: 1606582	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service, connection for a cervical spine disability, to include as secondary to the Veteran's service-connected lumbar spine disability.

2.  Entitlement to service connection for a left upper extremity disability.

3.  Entitlement to service connection for a right upper extremity disability.

4.  Entitlement to service connection for a left hip disability with radiculopathy of
the left leg to include referred pain from the back
.
  
5.  Entitlement to service connection for a right hip disability with radiculopathy of
the right leg to include referred pain from the back.
.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for palpitations, claimed as a cardiac disability.



REPRESENTATION

Appellant represented by:	The Retired Enlisted Association



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 2007 to May 2008, which included
service in the Persian Gulf theatre-of-operations.  He also had Active Duty for Training (ACTDUTRA) in the Army National Guard from June to October 1983 and prior Inactive Duty for Training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from rating
decisions issued in August 2010 and June 2011 by the Department of Veterans
Affair (VA), Regional Office (RO), in Lincoln, Nebraska.  

Following the perfection of his appeal, the Veteran proffered testimony via a video conference hearing in December 2013 before the undersigned.  A transcript of that hearing was prepared and has been included in the claims file for review.  

In September 2014, the Board dismissed the Veteran's claims of entitlement to. service connection, for a gastrointestinal disability, rhinitis, a psychiatric disability, and entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. Section 1702.  The Board also granted entitlement to service connection for bilateral plantar fasciitis and a headache disorder.  The issues of entitlement to service connection for cervical spine, bilateral upper extremity, bilateral knee and hip disabilities, hemorrhoids, and palpitations claimed as a cardiac disorder were remanded to the agency of original jurisdiction (AOJ) for additional development.

In September 2015, the RO granted service connection for right and left knee disabilities.

The issue of entitlement to service connection for palpitations, claimed as a cardiac condition, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A cervical spine disability, to include mild degenerative disc disease, is not the result of a disease or injury in active military service including a service-connected disability. 

2.  The evidence does not show that the Veteran has a disability of the upper extremities, including a chronic qualifying disability.

3.  Radiculopathy to the hips is proximately due to the Veteran's service connected low back disability.

4.  Hemorrhoids are not the result of a disease or injury in active service, including a service connected disability.

5.  Benign heart palpitations , is not the result of a disease or injury in active service, including a service connected disability and is not a chronic qualifying disability.

 

CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a cervical spine disability, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an award of service connection for a disability of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

3.  The criteria for an award of service connection for a disability of the bilateral hips, to include radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an award of service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for an award of service connection for benign heart palpitations have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  After discussing missing elements of the claims, the Veteran was granted 60 days to obtain needed opinions.  The case was then remanded to obtain evidence that would substantiate the claims.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This matter was remanded in September 2014 in order to obtain private treatment records and afford the Veteran an additional VA examination in connection with his claims.  The Veteran was sent a letter in June 2015 requesting the records identified in the Board remand or an authorization.  No response was received from the Veteran.  He was also afforded VA examinations in July 2015.  The examination reports indicate that the Veteran reported for the examinations.  However, after thorough discussion with the examiner, he indicated that he did not wish to pursue his claims for cervical spine, bilateral upper extremities, bilateral hip disabilities, and hemorrhoids.  As such, no VA examinations were performed.  Based on the foregoing, the Board finds that the Veteran made an informed decision to refuse the VA examination.  Where a Veteran, without good cause fails to appear for VA necessary VA examinations, in connection with original claims, the claims are decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a), (b) (2015).  Because of the Veteran's decision to forego examinations, the Board will decide the claims on the evidence of record.  38 C.F.R. § 3.655.

There has been substantial compliance with the terms of the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(i) (2015).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Secretary has recognized nine infectious diseases and there long term health consequences as subject to presumptive service connection under 38 C.F.R. § 3.317(c),(d).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records and outpatient medical records do not contain findings referable to disabilities of the cervical spine, upper extremity, hip, or hemorrhoids in service or within one year of service.  Service treatment records did show complaints of palpitations after receiving a smallpox injection and possible smallpox myopericarditis.

After service, the Veteran has been diagnosed with mild multilevel cervical degenerative disk disease, cervical strain, bursitis in both hips, and hemorrhoids.  He was also noted to have heart palpitations.

In order to determine if the Veteran's claimed disabilities are related to service, he was afforded VA examinations in June 2008 and March 2011.  On examination in June 2008, the Veteran was indicated to have no hemorrhoids and a rectal examination was normal.  In addition, a joints examination was indicated to be grossly normal, and there were no symptoms or abnormal findings of the upper extremities.  

On examinations in March 2011, bilateral hip X-rays indicated no fracture, dislocation or significant degenerative changes.  The impression was normal pelvis.  X-rays of the cervical spine noted slight dextro-convex curvature the mid cervical spine with straightening of normal cervical lordosis.  Mild multilevel degenerative disc disease, most significantly involving C4/C5 and C6/C7 was found, but no fractures.  The impression was straightening of the normal cervical lordosis with mild multilevel degenerative disc disease.  The examiner indicated that the Veteran had intermittent pains in both hips and neck, but he denied any specific injuries.  The Veteran mentioned that these issues began in Iraq when driving on a rough terrain and bouncing around in vehicles.  The Veteran denied radiculopathy or distribution symptoms in any of the extremities.

The Veteran was diagnosed with bursitis in both hips and mechanical cervical strain.  Concerning whether his upper extremity conditions, to include neuropathy and radiculopathy, are due to his claimed cervical condition, the examiner stated that, based on a review of the Veteran's records, the history and physical
examination and discussion with the Veteran, the Veteran did not have any radiculopathy or distribution or neuropathy symptoms.  On examination, the Veteran did not have any findings of a radiculopathy in the upper extremities.  The Veteran did mention some occasional discomfort in his right elbow, only when he bumps it.  The examiner concluded that there was no specific radiculopathy or neuropathy in the upper extremities and no aggravation issues either.

An additional March 2011 examiner noted that the Veteran's claims file and treatment records had been reviewed.  The Veteran reported daily pain in the bilateral hips with sitting.  The Veteran noted that his hip pain was just adjacent to his back pain posterolaterally and that he used a supportive chair at work.  The Veteran pointed to the back of his hips when asked where his pain was. He denied any groin pain and stated that he could walk up to three miles without any difficulty, as it was required for his current position in the National Guard to walk at least two-and-a-half miles without difficulty.  

With regards to the Veteran's cervical spine, the Veteran claimed daily pain with his neck and indicated that this was a positional issue.  The Veteran reported that if his neck was in a certain position, he would have more pain than in another position, for example, with sleeping.  The Veteran denied any radiation down either upper extremity and he noted some decrease in range of motion, most significantly in extension of his neck.  The Veteran did report on examination that his pain was not midline and that it was off to the sides of the spine at the neck.  He also claimed to have occasional cervical muscle spasms.  

After examination, the Veteran was diagnosed with mild multilevel cervical degenerative disk disease.  The examiner then opined that the Veteran did not have a bilateral hip condition currently.  Rather, the Veteran's symptoms were found to be a continuation of his posterior lumbar pain which was indicated to radiate distally into his lower back, as the Veteran did not have true groin pain and did not have any specific hip pain with range of motion of the actual hip. As such, the claimed hip pain was found to be not truly hip pain and was not caused by or as a result of his service-connected condition.  

With respect to the cervical spine, the examiner reported that spondylosis in the Veteran's lower spine did not increase the chance of developing spondylosis throughout the remainder of his cervical or thoracic spines.  The examiner found that there was no direct link between musculoligamentous strain and an increased risk of developing spondylosis in the thoracic or cervical spine.  

It was noted that there was no literature that supported a significantly increased risk of developing spondylosis in the cervical or thoracic spine secondary to a musculoligamentous strain or spondylosis of the lumbar spine.  As such, the examiner found that the Veteran's cervical spine condition was less likely as not caused by or as a result of the Veteran's service-connected lumbar condition.  The examiner stated that this was likely a progression of a natural process.  The examiner also found that there was no basis for aggravation on any of these accounts.

Finally, the Veteran submitted the February 2014 report of his private physician.  The physician indicated that the Veteran had been a patient since May 2006.  It was noted that the Veteran had no history of back pain prior to 2008 and was deployed for active duty in 2007 and 2008 where he was involved in a hard landing on a troop training port plane. When the Veteran was seen in September 2009, he had back pain.  The Veteran was also seen in November 2010 for rectal bleeding related to internal hemorrhoids, and for right knee bursitis and left elbow lateral epicondylitis in March 2012.  The physician stated that records from VA and provided by the Veteran, were reviewed.  The Veteran was noted to be currently suffering from hip pain and that it was possible that his hip pain "could be due to his back pain."

In September 2014 the Board remanded the claims for additional VA examinations.  The examination reports indicate that the Veteran reported for the examinations.  However, after thorough discussion with the examiner, the Veteran indicated that he did not wish to pursue his claims for cervical spine, bilateral upper extremities, bilateral hip disabilities, and hemorrhoids.  As such, no VA examinations were performed for these claimed disabilities and the claims will be adjudicated on the basis of the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 38 C.F.R. § 3.655.

With respect to the cardiac claim, the Veteran was examined in June 2008.  The Veteran was noted to have had an episode of palpitations while in service that was diagnosed as stress related and corrected itself.  The examiner reported that he had not had problems since that time. 

In a March 2011 examination, the Veteran was diagnosed with palpitations that began in 2007 after his smallpox/anthrax injections.  The Veteran reported that they come and go about twice a month with variation, and last about 5-10 seconds, but they do not interfere with what he does daily.  The Veteran indicated that he was not undergoing treatment for the palpitations and he denied chest pain.  It was noted that the Veteran had a letter from the Ft. Bragg vaccination Center which mentioned a possible smallpox myopericarditis.  The examiner indicated that a later opinion from a cardiologist would be forthcoming. 

In May 2011, VA afforded an opinion on the Veteran's cardiac claim.  The examiner reviewed the Veteran's claims file and CPRS and noted that the Veteran's symptoms of palpitations were evaluated with normal ECC and a report of normal 24 hour holter.  He also had an evaluation at NHI in Lincoln, NE, that was normal.  A VA examination also showed that the Veteran had a limited echo showing normal LV systolic function and ETT within normal limits.  The Veteran's laboratory evaluations at time of the vaccinations in the service were unremarkable and the Veteran's palpitations were also weeks before initial deployment to Iraq. In addition, the examiner found that there was no evidence that the veteran ever had myopericarditis.  It was noted that this was mentioned after the he developed symptoms of palpitations.  As such, the examiner opined that the palpitations were not caused by, or a result of vaccinations that occurred during active duty. 

The Veteran was also afforded a VA examination in July 2015 with an addendum in August 2015.  The claims file was reviewed and the examiner opined that the Veteran had no significant cardiac condition.  It was found that the Veteran's claimed condition did not appear to be related to military service or a service-related condition and there was no correlation between immunizations and palpitations either, as stated in previous VA examinations.  The examiner stated that the Veteran had palpitations that were benign, and that all monitors had shown this to be only sinus rhythm (normal).  In addition, the examiner observed that all ischemic work-ups had been negative and he did not see anything in the records that would have caused palpitations to occur due to military service.  

Additional opinion was also offered finding that the Veteran's claimed conditions were not diagnosable chronic multisymptom illnesses with a partially explained etiology, or a disease with a clear and specific etiology, and diagnosis.  It was found that the conditions were less likely as not a disability pattern or diagnosed disease related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner found that the Veteran's symptoms were rather due to a lack of proper body mechanics, age, wear and tear, overuse and repeated ambulation injuries, as well as bone/joint problems.  It was found that they were less likely as not an "unknown" illness due to any possible toxin or exposure event in the Gulf.

The Veteran has been indicated to have bursitis of the bilateral hips, although the March 2011 VA examiner found that the Veteran's hip symptoms were more likely from the Veteran's back and that he did not have a disability of the hips at the time of the examination.  He has also been found to have mild degenerative disc disease of the cervical spine, and hemorrhoids.  With respect to the diagnosed cervical spine disability, the March 2011 VA examiner, who examined the Veteran and his claims file, found that this condition was not caused or aggravated by the Veteran's service-connected back disability.  

There is no positive opinion connecting the Veteran's cervical spine disability or hemorrhoids with his military service.  

At his hearing the Veteran's representative read from the history recorded during VA evaluation on June 18, 2008 as evidence that hemorrhoids were found so close in time to the Veteran's return from service that they must have begun in service.  The June 2008 report; however, included no findings or assessments of hemorrhoids on examination.  The Veteran testified that the hemorrhoids had begun while he was deployed and that he had been given over the counter medication.  

The June 11, 2008 report of VA examination; however, reports that there was no history of hemorrhoids and none found on the examination.  The May 2008 post-deployment health assessment shows that a number of concerns were identified, but hemorrhoids were not listed among them.

On private treatment for abdominal pain in September 2009, a medical history was recorded, but there was no mention of hemorrhoids.  The VA examinations in 2011, were for conditions other than hemorrhoids.  On the psychiatric examination, a history of hemorrhoids was mentioned without elaboration.

On VA outpatient treatment in September 2012, the Veteran was again assessed by the Physicians Assistant who had provided the June 18, 2008 evaluation.  The Veteran reported a history of hemorrhoids dating back to 2002, when a sigmoidoscopy reportedly showed hemorrhoids, which he attributed to riding in a Humvee.  He reported that they did bleed on occasion and that he would use suppositories.  An examination was conducted, but no findings were reported regarding hemorrhoids.  Hemorrhoids were not reported among the assessments.

Although the Veteran has provided competent reports of hemorrhoid symptoms in service and on occasion since; his reports have varied.  At the hearing he indicated that his symptoms began during his deployment to Iraq; while in 2012, he reported that symptoms had begun in approximately 2002, a period when he was not reported to be on active duty, ACDUTRA or INACDUTRA.  His medical history was recorded on a number of occasions near the time of his discharge from service, shortly after discharge and longer after discharge, when he did not mention hemorrhoids.  There are no reports of hemorrhoids actually being identified on examination, and the Veteran declined the most recent opportunity for an examination.  Given this record, the Board finds his reports to be of little probative value.  The evidence is against a finding of current hemorrhoids related to service.

With respect to the Veteran's hip disability, the March 2011 VA examiner found that the Veteran's claimed hip pain was not truly from a hip disability but that it was a continuation of the of the service connected lumbar pain that radiated from the back.  At his hearing the Veteran and representative indicated that they did not know whether he had a hip disability and were only seeking service connection for the disability causing pain in that area.  

In the February 2014 report the Veteran's private physician opined that the Veteran's hip pain "could" be related to the Veteran's back.  This is consistent with the VA examiner who essentially opined that the pain in the hip areas was actually part of the already service connected low back disability.  Given these opinions, service connection is warranted for the hip pain resulting from the service connected low back disability.  38 C.F.R. § 3.310.

With respect to the Veteran's claims for palpitations and an upper extremity disability, the examinations of record indicate no abnormal findings or radiculopathy of the upper extremities with the exception of right elbow discomfort and left elbow lateral epicondylitis, which were not related to service.  The Veteran has reported upper extremity symptoms when his non-service connected cervical spine disability increases.  The evidence is against a link between the claimed disabilities and service or a service connected disability. 

The Veteran's benign heart palpitations were also not found to be due to military service, to include immunizations, or symptoms of an undiagnosed illness.  

Service connection for the claimed disabilities on the basis of a chronic qualifying disability is not warranted, because the record shows that the upper extremity disability, if present would be associated with the diagnosed cervical spine disability or is attributable to the diagnosed left elbow disability.  The other claimed disabilities are diagnosed illnesses and they have not been found to be multisymptom illnesses of poorly understood etiology.

The palpitations have not been found to cause any disability and are benign; therefore these could not be considered an undiagnosed illness or chronic multisymptom illness.

In this case, the VA examiners reviewed the claims file and were apprised of the Veteran's medical history and his contentions regarding the claims.  After examination and review, the examiners, taken together, provided definite opinions supported by evidence and sound reasoning.  As such, these opinions are probative.  

The Veteran has contended that his claimed conditions are related to his service or a service-connected disability.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has disorders that are related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though degenerative disc disease of the cervical spine is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  While the Veteran reported neck pain and since service, the March 2011 VA examiner specifically opined that the diagnosed disorder was not related to the Veteran's service-connected back disability and there is no further opinion regarding direct connection to military service.  Because the Veteran declined further examinations, his appeals are decided on the basis of the evidence of record.

Except for the disability manifested by hip pain, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability, to include degenerative disc disease, is denied.

Service connection for a disability of the bilateral upper extremities is denied.

Service connection for a disability of the bilateral hips, to include referred pain from the back, is granted.

Service connection for hemorrhoids is denied.

Service connection for benign heart palpitations is denied.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


